Exhibit 10.1

 

FOURTH AMENDMENT TO SALES CONTRACT

 

THIS FOURTH AMENDMENT TO SALES CONTRACT ( the “Amendment”) is made and entered
into as of the 25th day of June, 2012 by and between NORTHRIDGE PARKWAY, LLC, a
Georgia limited liability company (hereinafter referred to as the “Seller”), and
ROBERTS PROPERTIES, INC., a Georgia corporation (hereinafter referred to as the
“Purchaser”).

 

W I T N E S S E T H  T H A T:

 

WHEREAS, Seller and Purchaser entered into that certain Sales Contract dated
June 30, 2011 with respect to the sale by the Seller to the Purchaser of
approximately 13.012 acres of real property located on Northridge Parkway,
Fulton County, Georgia, which Sales Contract was amended by that certain First
Amendment to Sales Contract dated as of October 31, 2011 and by that certain
Second Amendment to Sales Contract dated as of December 19, 2012, as assigned to
Northridge Parkway, LLC, by that certain Assignment and Assumption of Sales
Contract dated as of February 21, 2012, and as further amended by that certain
Third Amendment to the Sales Contract dated as of March 26, 2012 (hereinafter
collectively referred to as the “Sales Contract”); and,

 

WHEREAS, Seller and Purchaser are mutually desirous of entering into this
Amendment to amend certain terms and provisions of the Sales Contract only as
hereinafter specifically set forth;

 

NOW, THEREFORE, for and in consideration of the premises, Ten Dollars ($10.00)
in hand paid by Purchaser to Seller, and other good and valuable consideration,
the receipt, adequacy and sufficiency of which is hereby acknowledged by the
parties hereto prior to the execution, sealing and delivery of this Amendment,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1.                                      The foregoing recital of facts is hereby
incorporated herein to the same extent as if hereinafter fully set forth.  All
capitalized words and phrases used in this Amendment shall have the meanings
ascribed to them in the Sales Contract, unless specified herein to the contrary.

 

2.                                      The Sales Contract is hereby amended by
deleting in its entirety the first sentence of Section VI A of the Sales
Contract, and by substituting in lieu thereof the following:

 

“The consummation of the transaction contemplated herein shall take place at the
offices of Holt, Ney, Zatcoff & Wasserman, Atlanta, Georgia commencing at
10:00 A.M. on any business day specified by Purchaser in a notice given to
Seller at least three (3) days prior to the specified business day, which
business day is on or before August 1, 2012; provided, however, the foregoing
notwithstanding, Purchaser shall have the right to extend the time for
consummation of the transaction contemplated herein to a business day on or
before October 30, 2012,

 

--------------------------------------------------------------------------------


 

provided that Purchaser has received a land disturbance permit from the City of
Sandy Springs on or before August 1, 2012.”

 

3.                                      This Amendment may be executed in
multiple counterparts, each of which shall be an original and all of which
together shall constitute one and the same agreement.  It shall not be necessary
that each party execute each counterpart, or that any one counterpart be
executed by more than one party, so long as each party executes at least one
counterpart.

 

4.                                      Except as herein amended, the Sales
Contract shall remain in full force and effect and unamended.  This Amendment
shall be binding upon Seller and Purchaser and their respective successors and
assigns.

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed and delivered the day and year first above written.

 

 

 

SELLER:

 

 

 

NORTHRIDGE PARKWAY, LLC, a Georgia limited liability company

 

 

 

By:

Roberts Properties Residential, L.P., a Georgia limited partnership, its sole
manager

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

 

Charles R. Elliott

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

PURCHASER:

 

 

 

ROBERTS PROPERTIES, INC., a Georgia corporation

 

 

 

 

 

By:

/s/ Anthony Shurtz

 

 

Anthony Shurtz, Chief Financial Officer

 

--------------------------------------------------------------------------------